DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/23/2022.  As directed by the amendment: claims 1, 2, 12, 16, 20 and 22 have been amended, no claims have been cancelled and no new claims have been added. Thus, claims 1-25 are presently pending in this application, and currently examined in the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second outer profile having a second radial variability that is greater relative to the first radial variably (claims 1 and 24), the socket including one or more layers of material having a microstructure that is oriented to provide longitudinal strength to one or more portions of the socket (claim 4), the socket including one or more layers of material having a microstructure that is oriented to provide circumferential strength to one or more portions of the socket (claim 5), the socket formed of one or more layers of material including a fibril microstructure in which an orientation of the fibril microstructure is in a direction aligned to a longitudinal axis of the socket (claim 12), and the socket including one or more layers configured as a mesh or network of material that is adapted to enhance biocompatibility and fibrosis, wherein the mesh or network of material is formed by crossing strands of material or by intermittent voids or openings in one or more layers of material (claims 17 & 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 24, which set forth the parameter of the socket having a second outer profile having “a second radial variability that is greater relative to the first radial variability” (emphasis added), on lines 5-6 of claim 1 and lines 5-7 of claim 24; however, this parameter has never been mentioned in the originally filed disclosure.  In fact, the opposite is mentioned throughout the originally filed disclosure that the second radial variability is reduced relative to the first radial variability, and that the socket “can be used to help smooth, or reduce radial profile variability” ([0091]).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 20 and 24, which set forth the parameter of the socket having one or more outer exposed surfaces “having one or more relative material porosities”, on lines 6-7 of claim 1, lines 8-9 of claim 20 and lines 7-8 of claim 24; however, this parameter is found to be confusing since it is not clear what exactly is meant “relative material porosities”, relative to what. Thus, one having ordinary skill in the art would not reasonably be apprised of the scope of the invention, thereby rendering the claims indefinite.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13, 14, 17-22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tegels et al. (US PG Pub. 2014/0358224), hereinafter Tegels.
Regarding claims 1 and 11, Tegels discloses an implantable device (12), illustrated in Figure 14, comprising a first component (302) having a first outer profile defining first radial variability along the first component; and a socket (144&113) extending over the first outer profile of the first component (302) to define a second outer profile having a second radial variability that is greater relative to the first radial variability, illustrated in Figure 14, wherein the socket (144) includes one outer exposed surface having one relative material porosity, configured to exhibit one or more tiers of foreign body responses within a range of possible foreign body responses, specifically promote tissue ingrowth, illustrated in Figure 14 ([0127], Lines 12-17 – to clarify, the open cell structure of socket 144 results in the outer surface having a material porosity).
Regarding claim 2, Tegels discloses the implantable device of claim 1, wherein the one outer exposed surface having the one relative material porosity (i.e. the outer wall of the open cell structure of socket 144) is configured to exhibit extracellular matrix integration ([0127], Lines 16-17 – to clarify, it is stated that the wireframe, i.e. the open cell structure, of socket 144, is configured to facilitate in-growth, and would therefore also be configured to/have the structural ability to integrate an extracellular matrix).
Regarding claim 3, Tegels discloses the implantable device of claim 1, wherein the socket (144) includes one or more layers of material that is impermeable to cellular integration ([0127], Lines 16-17 – to clarify, it is stated that socket 144 could have a cover, which without, would facilitate in-growth; thus, when the cover is present the socket would be impermeable to cellular integration/in-growth).
Regarding claims 4 and 5, Tegels discloses the implantable device of claim 1, wherein the socket (144) includes one or more layers of material having a microstructure (i.e. the specifically oriented struts that form socket 44) that is oriented to provide longitudinal and/or circumferential strength to one or more portions of the socket.
Regarding claims 6 and 8, Tegels discloses the implantable device of claim 1, wherein the socket includes one or more reinforcing rings (RR, i.e. the ring of undulating struts which form socket 144) defining a continuous, helical undulating pattern, illustrated in Figure 14 and modified figure 14, below.

    PNG
    media_image1.png
    407
    525
    media_image1.png
    Greyscale

Regarding claim 7, Tegels discloses the implantable device of claim 7, wherein at least one of the one or more reinforcing rings (RR) is elastically deformable to an enlarged diameter from which the one or more reinforcing rings elastically recovers, illustrated in Figure 14 and modified figure 14, above ([0128], Lines 1-8 – to clarify, socket 144 comprising the one or more reinforcing rings is compressible and expandable; thus being able to elastically deform from an enlarged diameter and recover to a compressed one).
Regarding claim 9, Tegels discloses the implantable device of claim 1, wherein the socket (144) includes an outwardly flared end (147).
Regarding claim 10, Tegels discloses the implantable device of claim 1, wherein the socket (144) includes a reinforced end (147).
Regarding claim 13, Tegels discloses the implantable device of claim 1, wherein the socket/stent 144 is formed from a material set including an elastomer material, and/or other polymeric/plastic material ([0084]).
Regarding claim 14, Tegels discloses the implantable device of claim 1, wherein the socket (144) includes an ePTFE stretch graft material, illustrated in Figure 14 ([0025], Lines 12-16; [0032] & [0038]).
Regarding claims 17 and 18, Tegels discloses the implantable device of claim 1, wherein the socket (144) includes one or more layers configured as a mesh or network of material, formed by crossing strands of material or by intermittent voids or openings, that is adapted to enhance biocompatibility and fibrosis following implantation, illustrated in Figure 14 ([0127], Lines 16-17).
Regarding claim 19, Tegels discloses the implantable device of claim 1, configured as a transcatheter blood pump device/valve (12), illustrated in Figure 14 ([0127], Lines 1-3).
Regarding claim 20, Tegels discloses an implantable device (10), illustrated in Figure 13, comprising a first component (100); a second component (160) flexibly coupled to the first component (100); and a socket (144) extending over the first component (100) and the second component (160), the socket being configured to enhance an inter-component interaction between the first and second components of the implantable device by holding the second component in position and reducing relative movement between the first and second components, wherein the socket (144) includes one outer exposed surface having one relative material porosity, the one outer exposed surface configured to exhibit one or more tiers of foreign body responses within a range of possible foreign body responses, illustrated in Figure 13 ([0126] & [0127], Lines 12-17 – to clarify, the open cell structure of socket 144 results in the outer surface having a material porosity).
Regarding claim 21, Tegels discloses the implantable device of claim 20, wherein the first component (100) is an anchor component and the second component (160) is a tether component, illustrated in Figure 13 ([0126], Lines 13-14).
Regarding claim 22, Tegels discloses the implantable device of claim 20, further comprising a third component (136) and fourth component (152), the socket (144) being configured to receive the third and fourth components to enhance an inter-component interaction between the first component (100) and third component (136) of the implantable device, illustrated in Figure 13 ([0126]).
Regarding claims 24 and 25, Tegels discloses a method comprising delivering a multi-component device (12), illustrated in Figure 14, to a location in a body of a patient, the multi-component device (12) including a first component (302) having a first outer profile defining first radial variability along the first component; and a socket (144&113) extending over the first outer profile of the first component (302) to define a second outer profile having a second radial variability that is greater relative to the first radial variability, wherein the socket (144) includes one outer exposed surface having one relative material porosity, the one outer exposed surface configured to exhibit one or more tiers of foreign body responses within a range of possible foreign body responses; and inserting a third component (156), which is a tether lock component, into the socket (on 113) to enhance the inter-component interaction between the first and third components of the implantable device, illustrated in Figure 14 ([0127] & [0128] – to clarify, the open cell structure of socket 144 results in the outer surface having a material porosity).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tegels.
Regarding claims 15 and 16, Tegels discloses the implantable device of claim 1, wherein the socket (144) is configured to provide temporary fixation to body tissue, illustrated in Figure 14; and though it is not specifically disclosed the fixation is temporary/the socket includes material that is partially or fully bio-resorbable/absorbable, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate material for the socket, including a partially or fully bio-resorbable/absorbable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).

Allowable Subject Matter
Claims 12 and 23 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.  Applicant argues the rejection of independent claims 1, 20 and 24 being unpatentable over the prior art of Tegels, stating that the prior art does not teach the newly amended parameter of “the socket includes one or more outer exposed surfaces having one or more relative material porosities, the one or more outer exposed surfaces configured to exhibit one or more foreign body responses”. Examiner respectfully disagrees with Applicant’s assertions.  As detailed above in the rejection section, Tegels clearly teaches the socket (144) including/having an, i.e. one, outer exposed surface having a, i.e. one, relative material porosity, illustrated in Figure 14; to clarify, the open cell structure of the socket (144) results in the outer exposed surface, of the socket, having a material porosity, i.e. due to the open cells.  It is further mentioned that the porosity/open cell structure, of the socket (144), results in the outer exposed surface being configured to exhibit at least a, i.e. one, tier of foreign body response, i.e. tissue ingrowth, (Tegels: [0127]). Thus, since all the structural limitations set forth in independent claims 1, 20 and 24 are taught by the prior art of Tegels, the rejections are deemed to be proper, and therefore, stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774